Case 2:19-cv-03539-RGK-DFM Document 22 Filed 05/06/20 Page 1 of 1 Page ID #:1048




                                                                        JS-6

                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   LYNDSIE K.,                              Case No. CV 19-03539-RGK (DFM)

            Plaintiff,                      JUDGMENT

               v.

   ANDREW M. SAUL, Commissioner
   of Social Security,

            Defendant.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is reversed and this matter is remanded for further
  administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).



   Date: May 6, 2020                         ___________________________
                                             R. GARY KLAUSNER
                                             United States District Judge
